Citation Nr: 1231554	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  04-41 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 2001, for the grant of service connection for lumbar radiculopathy with two millimeter posterior disc bulges at L4-5 and L5-S1.  

2.  Entitlement to an initial increased rating for lumbar radiculopathy with two millimeter posterior disc bulges at L4-5 and L5-S1, currently rated 50 percent disabling.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1982.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2003 rating decision, the RO granted entitlement to service connection for lumbar radiculopathy with two millimeter posterior disc bulges at L4-5 and L5-S1, assigning a 50 percent disability rating, effective April 23, 2001.  The Veteran perfected an appeal with regard to the disability rating and effective date assigned.  In a June 2009 rating decision, the RO denied entitlement to a TDIU; the Veteran perfected an appeal.  These issues were remanded in November 2010.  

In October 2010, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  The VLJ is no longer working at the Board, thus in June 2012 the Board issued correspondence to the Veteran inquiring whether he wanted an opportunity to testify at another Board hearing before another VLJ pursuant to 38 C.F.R. § 20.717 (2011).  He was told that it would be assumed that he did not want another hearing if he failed to respond.  The Veteran did not respond.  

A submission received from the Veteran in June 2012 contained documentation pertaining to a right wrist injury.  The Board notes that entitlement to service connection for bilateral wrist carpal tunnel syndrome was previously denied in an August 2010 RO decision and such decision is final.  38 U.S.C.A. § 7105 (West 2002).  The matter of entitlement to service connection for right wrist disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial increased rating for lumbar spine disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  On December 29, 1986, the Veteran filed a formal claim of service connection for back injury.  

2.  On February 24, 1987, the Veteran's claim was administratively denied due to his failure to provide evidence in support of his claim and a correct mailing address.

3.  On April 3, 1989, the Veteran filed an informal claim of service connection for back disability.  

4.  On August 17, 1989, the Veteran's claim was administratively denied due to his failure to provide evidence in support of his claim.

5.  On April 23, 2001, the Veteran filed an informal claim of service connection for back disability.  



CONCLUSION OF LAW

The criteria for an effective date prior to April 23, 2001, for the award of service connection for lumbar radiculopathy with two millimeter posterior disc bulges at L4-5 and L5-S1, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.158, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In August 2003, a VCAA letter was issued to the Veteran with regard to his underlying service connection claim.  Such letter predated the September 2003 rating decision which granted service connection for lumbar spine disability.  See id.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  This earlier effective date claim arises from his disagreement with the effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, in July 2007, August 2007 and November 2008 the Veteran was issued notice pertaining to his claim for an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's submissions pertaining to his claims of service connection relevant to the claim for an earlier effective date, post-service medical records, and records from the Social Security Administration (SSA).  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  There is no indication of relevant, outstanding records which would support the Veteran's claim for an earlier effective date.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to an earlier effective date.

Earlier effective date

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

Generally where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

On December 29, 1986, the Veteran filed a formal claim of compensation for back injury.  On January 2, 1987, the RO issued correspondence to the Veteran, at the address provided by the Veteran on his application, requesting evidence pertaining to his claim, including identifying private or VA medical providers.  The RO correspondence was returned as undeliverable due to insufficient address, specifically no such number.  On February 24, 1987, the RO issued correspondence to the Veteran, at the address provided by the Veteran on his application, requesting that he submit evidence in support of his claim and a correct mailing address.  The Veteran was informed that his claim was administratively disallowed because the RO did not know how to contact him.  The RO stated that his claim would be reopened as soon as he provided a correct address.  The Veteran did not respond to the correspondence.  The Veteran was scheduled for a VA examination in March 1987 and he failed to appear.  As the Veteran did not provide a deliverable address; did not communicate again with the RO following submission of his December 29, 1986 claim; and, he failed to appear for the scheduled VA examination, his claim was effectively deemed abandoned.  38 C.F.R. § 3.158.  

On April 3, 1989, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, stating his desire to reopen his claim of service connection for back disability, and admitted that he had failed to appear for the 1987 VA examination.  On April 12, 1989, the RO issued correspondence to the Veteran requesting evidence in support of his claim; the Veteran did not respond.  On May 10, 1989, the RO issued correspondence to the Veteran requesting evidence in support of his claim; the Veteran did not respond.  On August 17, 1989, the RO issued correspondence to the Veteran denying his claim for failure to submit evidence in support of his claim.  The correspondence informed the Veteran that he could submit evidence in support of his claim at any time, but he should submit evidence prior to May 10, 1990, explaining that if entitlement is established, he could not be paid before the date of receipt of the evidence; the Veteran did not respond.  As the Veteran did not communicate with the RO following submission of his April 3, 1989 claim and did not submit any evidence in support of his claim, his claim was effectively deemed abandoned.  38 C.F.R. § 3.158.  

Both of these claims of service connection for back disability were administratively denied by the RO due to the Veteran's failure to support his claim.  Id.  As detailed, upon receipt of the February 1987 and August 1989 administrative denials, the Veteran did not respond to the notices.  Specifically, he did not submit any evidence in support of his claim and did not express disagreement with the administrative decisions.  Thus, such decisions are final.  38 U.S.C.A. § 7105.  

An April 23, 2001 VA Report of Contact reflects that the Veteran was requesting to reopen his claim of entitlement to service connection for back disability.  In a September 2003 rating decision, the RO granted service connection for lumbar radiculopathy with two millimeter posterior disc bulges at L4-5 and L5-S1, effective April 23, 2001, which corresponds to the date of receipt of his claim to reopen.  

The Veteran's communication received by VA on April 23, 2001, constituted a claim to reopen since there were prior final disallowances of his claim in February 1987 and August 1989.  The assigned effective date of April 23, 2001, corresponds to the date of receipt of the Veteran's request to reopen.  Based upon a complete review of the evidentiary record, the Board finds that April 23, 2001, is the earliest effective date assignable for the grant of service connection for lumbar spine disability.

The remaining way the Veteran could attempt to overcome the finality of either decision in an attempt to gain an earlier effective date, is to request a revision of any of the decisions based on clear and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A(a) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error. If evidence establishes the error, the prior decision shall be reversed or revised.").  Since the prior RO decisions are final, the decisions are not subject to revision in the absence of CUE in any of the decisions.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  However, the Veteran did not claim and the record does not reflect any CUE in the prior RO decisions. 

Based on the above, the earliest date of receipt of a reopened claim of service connection for back disability is April 23, 2001, the date the RO received the Veteran's request to reopen his claim of service connection.  In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than April 23, 2001 for the grant of service connection for lumbar radiculopathy with two millimeter posterior disc bulges at L4-5 and L5-S1 is denied.



REMAND

Lumbar spine disability

The Veteran's lumbar radiculopathy with two millimeter posterior disc bulges at L4-5 and L5-S1 is rated 50 percent disabling under the "old" spine criteria, specifically pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc syndrome.  Changes to the spine criteria became effective on September 23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454 -58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).

The Veteran was last afforded a VA examination in May 2009.  The examiner failed to comment on the presence of any ankylosis, incapacitating episodes, and whether his disability precludes him from following a substantially gainful occupation.  Thus, the Board has determined that the Veteran should be afforded a new VA examination to assess the severity of his lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Service connection is presently in effect for his lumbar spine disability, rated 50 percent disabling, and hemorrhoids, rated noncompensably disabling.  Thus, his combined rating is 50 percent and he does not meet the § 4.16(a) criteria.  

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

The evidence of record reflects the Veteran's assertion that he has not worked since June 1998.  He was a stock clerk in 1998, reportedly suffered a back injury, and has not worked since that time.  The Board notes that the Veteran was denied SSA disability benefits in March 2006, based on a finding that his back problems and hypertension were not severe enough to keep him from working.  An October 2006 opinion from a private physician states that the Veteran would not be able to perform tasks requiring repeated bending, stooping or lifting, and that despite wearing a back brace he would not be capable of performing in a physically strenuous job.  

Initially, the Board notes that entitlement to a TDIU is inextricably intertwined with the adjudication of the service connection for right wrist disability, as discussed in the Introduction.  The RO/AMC should adjudicate entitlement to a TDIU subsequent to adjudication of the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Second, the Veteran is being scheduled for a VA examination to assess the current severity of his lumbar spine disability, to include an assessment of his ability to maintain gainful employment.  

Following this examination, the RO should determine whether submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration is warranted.

Finally, while on remand, updated VA treatment records should be obtained from the VA Medical Center (VAMC) in Loma Linda, California for the period from March 31, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from the Loma Linda VAMC from March 31, 2010.

2.  The Veteran should be afforded an orthopedic examination with an orthopedist to determine the severity of his lumbar spine disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

Any neurological disability resulting from the lumbar spine disability should be described in detail.  The examiner should also provide an opinion on whether the Veteran's lumbar spine disability affects his ability to secure and follow a substantially gainful occupation.  Such opinion should contain an appropriate rationale.

3.  After completion of the above, the RO should adjudicate entitlement to an increased rating for lumbar spine disability, service connection for right wrist disability, and entitlement to a TDIU.  If any of the benefits sought are not granted in full (and a timely notice of disagreement has been filed), the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

4.  The RO/AMC should then make a determination as to whether the Veteran's claim for a TDIU should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  If so, either the Under Secretary or the Director must review the evidence of record to determine whether the Veteran's service-connected lumbar spine disability and/or hemorrhoids affect his ability to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  The opinion should contain an appropriate rationale.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


